Filed 7/30/13 P. v. King CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B244560

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. NA089529)
         v.

MARK ANTHONY KING,

         Defendant and Appellant.



         APPEAL from a judgment and order of the Superior Court of Los Angeles
County, Charles D. Sheldon, Judge. Affirmed.
         Cindy Brines, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.




                                     _____________________________
       Mark Anthony King appeals from the post judgment order revoking probation and
sentencing him to 16 months for possession of cocaine.
       King was charged in an information with possession of a firearm by a felon (Pen.
Code, § 12021, subd. (a)(1)),1 unlawful firearm activity (§ 12021, subd. (e)) and
possession of cocaine (Health & Saf. Code, § 11350, subd. (a)). The information
specially alleged as to all counts King had suffered one serious or violent felony
conviction within the meaning of the “Three Strikes” law (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)) and had served three separate prison terms for felonies (§ 667.5, subd.
(b)). Represented by appointed counsel, King entered a plea of not guilty to the charges
and denied the special allegations.
       Following the denial of his request to have new counsel appointed for him
(People v. Marsden (1970) 2 Cal.3d 118), King entered a negotiated plea of no contest to
possession of cocaine. In return, King was to be placed on three years of formal
probation, on condition he complete 60 days of work for the California Department of
Transportation (Caltrans). The remaining charges and special allegations were to be
dismissed.
       The record of the plea hearing established King was advised of and waived his
constitutional rights and was advised of and acknowledged he understood the
consequences of his plea. Counsel stipulated to a factual basis for the plea. The trial
court found King had knowingly, voluntarily and intelligently waived his constitutional
rights and entered his no contest plea. In accordance with the plea agreement, imposition
of sentence was suspended and King was placed on three years of formal probation, on
condition he complete 60 days of work for Caltrans, which was later converted by the
court to 60 days of community service, and pay a $40 court security assessment, a $30
criminal conviction assessment, and a $200 restitution fine. The court imposed and
suspended imposition of a parole revocation fine pursuant to section 1202.45. The
remaining counts and special allegations were dismissed in furtherance of justice.


1      Statutory references are to the Penal Code, unless otherwise indicated.
                                             2
King was awarded a total of 156 days of presentence credit (78 actual days and 78 days
of conduct credit).
       After subsequently testing positive for cocaine, King’s probation was revoked and
he was remanded into custody pending a formal hearing. Thereafter, King waived his
rights to a formal hearing and admitted he had violated probation by testing positive for
cocaine and failing to participate in community service and to pay his financial
obligations to the probation department. The trial court declined to reinstate probation
and sentenced King to the lower term of 16 months to be served in county jail.
       King filed a timely notice of appeal and checked the preprinted box indicating,
“this appeal is based on the sentence or other matters occurring after the plea.”2 We
appointed counsel to represent King on appeal. After an examination of the record,
counsel filed an opening brief in which no issues were raised. On March 11, 2012, we
advised King he had 30 days in which to personally submit any contentions or issues he
wished us to consider. No response has been received to date.
       We have examined the record and are satisfied King’s attorney has fully complied
with the responsibilities of counsel, and no arguable issue exists. (Smith v. Robbins
(2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly (2006)
40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)




2       King also checked the preprinted box, indicating “this appeal challenges the
validity of the plea or admission.” In his request for a certificate of probable cause, King
asserted he had been convicted by plea of possession of a cocaine, but was subsequently
booked into jail for possession of a firearm by a felon. In denying King’s request, the
trial court acknowledged the minute order and abstract of judgment erroneously indicated
King had been convicted of violating section 12021, subdivision (a)(1) and corrected
both documents to reflect King had been convicted of violating Health and Safety Code
section 11350, subdivision (a).
                                             3
     The judgment and order are affirmed.




                                            ZELON, J.




We concur:




     PERLUSS, P. J.




     WOODS, J.




                                        4